DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glee et al.1 and further in view of Popham et al.2
With regard to claim 10, Glee et al. teach a control system for a screed assembly of a road paver, the control system (see abstract, ¶¶ 14, 22: control system for adjusting paving) comprising: at least one sensing device configured to capture sensing data concerning two or more portions of a paving material mat region laid by the screed assembly of the road paver and a controller configured to: obtain the sensing data from the at least one sensing device (see ¶¶ 14, 26: sensor for determining smoothness value of paved material; ¶¶ 14, 22: control system); determine, based on the sensing data, a respective portions of the paving material mat region (see ¶¶ 19, 21: smoothness value for one or more regions); determine, based on the respective texture values of the two or more portions of the paving material mat region or the respective height values of the two or more portions of the paving material mat region, a finish value of the paving material mat region (see ¶¶ 19, 21: smoothness or finish value); and cause, based on the finish value of the paving material mat region, one or more actions to be performed (see ¶¶ 19, 22: screed adjusting algorithm based on smoothness value).	Glee et al. teach determining smoothness of pavement material, but fail to explicitly teach texture value, however Popham et al. teach the missing feature. See ¶ 103: texture analysis of driving surface to determine smoothness. One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of determining smoothness of a driving surface based on texture analysis of road image as taught by Popham et al. into the configuration of Glee et al. yielding predictable results. The motivation would have been to enhance the determination of smoothness of paving material in order to adjust the paving.
With regard to claim 11, Popham et al. teach wherein the controller is configured to, when determining the respective texture value of each portion of the two or more portions of the paving material mat region: analyze the image data to identify particular image data, of the image data, that is associated with a particular portion, of the two or more portions, of the paving material mat region (see ¶ 103: texture analysis of image regions of driving surface to determine smoothness). However, Popham et al. fail to explicitly teach analyzing the particular image data using a statistical image processing technique to determine a texture value of the particular portion. However, Examiner takes Official Notice to the fact that it is well known in the art before the effective filing date to use statistical methods for determining texture information and would have been obvious for one skilled in the art to incorporate known teachings to improve the measure for texture or smoothness.  
With regard to claim 14, Glee et al. teach determine that the finish value indicates a nonuniform finish of the paving material mat region (see ¶¶ 14, 26: sensor for determining smoothness value of paved material); automatically cause, based on determining that the finish value indicates a nonuniform finish of the paving material mat region, at least one of: one or more settings associated with the screed assembly or the road paver to be adjusted (see ¶¶ 19, 22, 35: adjusting algorithm based on smoothness or finish value); or at least one message to be displayed on a display of the road paver, wherein the at least one message indicates the one or more settings to be adjusted (see ¶¶ 19, 24: display message).
With regard to claim 15, Glee et al. teach generate a report entry concerning the finish value of the paving material mat region; cause the report entry to be added to a report regarding a finish of the paving material mat; and send the report to a client device to cause the client device to display the report on a display of the client device (see ¶¶ 19, 21, 24: data gathering of smoothness of different regions communicated to off-site data area for interpretation or analysis).
With regard to claim 16, see discussion of claim 10. 
With regard to claim 17, see discussion of claim 10. 
With regard to claim 18, Glee et al. teach selectively adjust, based on the finish value of the paving material mat region, one or more settings associated with the screed assembly or the work machine to cause the screed assembly to lay an additional paving material mat region that has a different finish value (see ¶¶ 19, 22, 35: adjusting algorithm to adjust and lay additional material to improve smoothness).
With regard to claim 19, Glee et al. teach generate a first message indicating the finish value of the paving material mat region; generate a second message indicating one or more instructions to adjust one or more settings associated with the screed assembly or the work machine to cause the screed assembly to lay an additional paving material mat region that has a different finish value; and cause the first message and the second message to be displayed on a display of the work machine. See ¶¶ 21, 24, 35: displaying smoothness value and instruction to adjust the paving. 
With regard to claim 20, Glee et al. teach determine that the finish value associated with the paving material mat region indicates a uniform finish of the paving material mat region; generate a message recommending that one or more settings associated with the screed assembly or the work machine that caused the screed assembly to lay the paving material mat region should not be adjusted; and cause the message to be displayed on a display of the work machine. See ¶¶ 21, 24, 35: displaying smoothness value and whether or not to make an adjustment to the paving are communicated or displayed to the operator. 

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1-9 are allowable pending an updated and interference search. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2009/0324331.
        2 US Publication No. 2014/0188350.